DETAILED ACTION
	This is in response to communication received on 2/23/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/14/22.

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-11, in the reply filed on 2/23/22 is acknowledged.  The traversal was merely stated, however, with no arguments or support for the traversal being provided.  This is not found persuasive because there was no persuasive reason given.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim.

Claim Interpretation
	Examiner notes that the elected claim 5 reads as a method for producing a water/oil repellent article as defined in claim 1. However, the article and subject matter of claim 1 has been withdrawn and thereby does not have to be considered in this rejection.
	However, for purposes of compact prosecution, Examiner will interpret the claim 5 has having the subject matter of claim 1.
	Appropriate correction is required however.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al. US PGPub 2017/0275813 hereinafter ISOBE.
As for claim 5, ISOBE teaches “To provide a water/oil repellent composition whereby it is possible to obtain an article which is excellent in each of water repellency, oil repellency and heavy rain durability, a method for its production, and an article which is excellent in each of water repellency, oil repellency, heavy rain durability and texture” (abstract, lines 1-6), i.e. A method for producing a water/oil repellent article.
	ISOBE teaches, in example 6, having a water/oil repellant composition with PFPE-1 and copolymer formed including a CF6MA (table 2, example 6), wherein PFPE-1 is a perfluoropolyether diol (paragraph 373), i.e. a Fluorinated ether compound having the formula 5 as defined in claim 1, and C6FMA with a chemical structure (paragraph 355) that falls within a fluorinated polymer: a polymer having structural units based on monomer (a) having C1-6 perfluoroalkyl group.
	ISOBE further teaches “The treating method may, for example, be a method of applying or impregnating the water/oil repellent composition to an article by a known coating method, followed by drying” (paragraph 341), i.e. which comprises letting the fluorinated polymer and fluorinated ether compound be adhered to the substrate.
	As for claim 6, ISOBE teaches ISOBE teaches, in example 6, having a water/oil repellant composition with PFPE-1 and a CF6MA (table 2, example 6), wherein PFPE-1 is a perfluoropolyether diol (paragraph 373), i.e. a Fluoronated ether compound having the formula 5 as defined in claim 1, and C6FMA with a chemical structure (paragraph 355) that falls within a fluorinated polymer: a polymer having structural units based on monomer (a) having C1-6 perfluoroalkyl group.
	ISOBE further teaches “The treating method may, for example, be a method of applying or impregnating the water/oil repellent composition to an article by a known coating method, followed by wherein the substrate is treated with a water/oil repellent composition containing the fluorinated polymer and fluorinated ether compound.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US PGPub 2017/0275813 hereinafter ISOBE as applied to claim 5 above.
As for claim 7, ISOBE teaches, in example 6, having a water/oil repellant composition with PFPE-1 and a CF6MA (table 2, example 6), wherein PFPE-1 is a perfluoropolyether diol (paragraph 373), i.e. a Fluorinated ether compound having the formula 5 as defined in claim 1, and C6FMA with a chemical structure (paragraph 355) that falls within a fluorinated polymer: a polymer having structural units based on monomer (a) having C1-6 perfluoroalkyl group.
	ISOBE further teaches “The treating method may, for example, be a method of applying or impregnating the water/oil repellent composition to an article by a known coating method, followed by drying” (paragraph 341), i.e. wherein the fluorinated polymer and fluorinated ether compound are applied in a single composition.
	However, Examiner notes that, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See MPEP 2144 IV. In this case, applying the fluorinated polymer and fluorinated ether compound one after the other rather than simultaneously would still result in a substrate coated with those components being formed.
As for claim 10, ISOBE shows in Table 3 the proportions of the mass in the composition for Example 6. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
As for claim 11, ISOBE teaches “The water/oil repellent composition of the present invention contains a specific copolymer as an essential component, and, as the case requires, contains a liquid .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US PGPub 2017/0275813 hereinafter ISOBE as applied to claim 5 and 7 above, and further in view of Liu et al. US PGPub 2012/0296029 hereinafter LIU as evidenced by Safety Data Sheet by Sigma Aldrich.
As for claim 8, ISOBE teaches “The liquid medium may, for example, be water, an alcohol, a glycol, a glycol ether, a glycol ester, a halogenated compound, a hydrocarbon” (paragraph 263, lines 1-3) and “The ether may, for example, be… tetrahydrofuran, etc” (paragraph 276).
ISOBE is silent on wherein the second liquid contains a fluorinated solvent, of which the boiling point at atmospheric pressure (normal boiling point) is at least 50°C.
LIU teaches “Fluorine-containing multifunctional microspheres and applications thereof are provided.” (abstract, line 1-2) and “In some embodiments the solvent is an organic solvent. In some embodiments the solvent is trifluorotoluene (TFT) or tetrahydrofuran (THF)” (paragraph 68).
Safety Data Sheet shows on page 5 Item 9.1. F that the initial oiling point of trifluorotoluene is 102˚C, i.e. a fluorinated solvent, of which the boiling point at atmospheric pressure (normal boiling point) is at least 50°C.
It would have been obvious to one of ordinary skill in the art to have wherein the second liquid contains a fluorinated solvent, of which the boiling point at atmospheric pressure (normal boiling point) is at least 50°C as the liquid medium in the process of ISOBE because LIU teaches that such solvents were known equivalents to the solvents taught by ISOBE. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  
As for claim 9, ISOBE teaches “The liquid medium may, for example, be water, an alcohol, a glycol, a glycol ether, a glycol ester, a halogenated compound, a hydrocarbon” (paragraph 263, lines 1-3) and “The ether may, for example, be… tetrahydrofuran, etc” (paragraph 276).
ISOBE is silent on wherein the fluorinated solvent is at least one member selected from the group consisting of… trifluorotoluene.
LIU teaches “Fluorine-containing multifunctional microspheres and applications thereof are provided.” (abstract, line 1-2) and “In some embodiments the solvent is an organic solvent. In some embodiments the solvent is trifluorotoluene (TFT) or tetrahydrofuran (THF)” (paragraph 68).
It would have been obvious to one of ordinary skill in the art to have wherein the fluorinated solvent is at least one member selected from the group consisting of… trifluorotoluene as the liquid medium in the process of ISOBE because LIU teaches that such solvents were known equivalents to the solvents taught by ISOBE. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717